UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-6443



MILTON PARKS,

                                              Plaintiff - Appellant,

          versus


GARY R. MILLER; HARRY DAVIS, CPT.; MRS.
CROUCH;   OFFICER  KILLIAN;   CAROLYN  DAVIS,
Programmer; JOHN DOE, Grievance Examiner,

                                           Defendants - Appellees.



Appeal from the United States District        Court for the Middle
District of North Carolina, at Durham.         James A. Beaty, Jr.,
District Judge. (1:04-cv-00487-JAB)


Submitted: June 15, 2006                        Decided: June 21, 2006



Before KING, SHEDD, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Milton Parks, Appellant Pro Se. Lisa Harper Graham, Assistant
Attorney General, Raleigh, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Milton Parks appeals the district court’s order accepting

the recommendation of the magistrate judge and denying relief on

his 42 U.S.C. § 1983 (2000) complaint.   We have reviewed the record

and find no reversible error.     Accordingly, we affirm for the

reasons stated by the district court.        Parks v. Miller, No.

1:04-cv-00487-JAB (M.D.N.C. Mar. 1, 2006).    We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                           AFFIRMED




                              - 2 -